Citation Nr: 0213808	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-13 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for malaria, has been submitted.

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for fungus on the left foot and 
toes, has been submitted.

(The claim of service connection for fungus of the left foot 
and toes will be the subject of a future decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 1999 decision of the Department 
of Veterans Affairs (VA) Houston Regional Office (RO), which 
determined, in pertinent part, that service connection for 
malaria and fungus of the left foot and toes as new and 
material evidence to reopen those claims had not been 
submitted.  

The Board notes that in that rating decision, the RO also 
denied service connection for hepatitis, as sufficient new 
and material evidence had not been submitted.  In his May 
2000 substantive appeal, the veteran indicated in writing 
that because the June 1999 VA medical examination report 
indicated that he no longer suffered from hepatitis or 
residuals thereof, he wished to withdraw that claim.  Thus, 
the issue of service connection for hepatitis is no longer 
before the Board.  38 C.F.R. § 20.204.  


FINDINGS OF FACT

1.  By September 1992, the RO denied the veteran's claims of 
service connection for malaria and a fungal condition of the 
left foot and toes.

2.  Evidence received since the September 1992 denial of 
service connection for malaria does not bear directly and 
substantially on that specific matter, is cumulative, and is 
not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered to 
fairly decide the claim.  

3.  Evidence received since the September 1992 denial of 
service connection for a fungal condition of the left foot 
and toes bears directly and substantially on that specific 
matter, is not cumulative, and is, by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered to fairly decide the claim.  

CONCLUSIONS OF LAW

1.  The September 1992 rating decision is final.  38 U.S.C. 
§ 511 (2002); 38 C.F.R. § 20.1100 (2001).  

2.  New and material evidence has not been received to 
warrant reopening the claim of service connection for 
malaria.  38 U.S.C. § 5108 (2002); 38 C.F.R. § 3.156(a) 
(2001).  

3.  New and material evidence has been received to warrant 
reopening the claim of service connection for a fungal 
condition of the left foot and toes.  38 U.S.C. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, he and his representative have been notified of the 
evidence needed to establish the benefits sought, and he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.  

January and February 1966 service medical records indicated 
that the veteran suffered a rash between his thighs.  
November 1967 service medical records reflected poison oak 
dermatitis.  There is no mention of the presence of any 
malaria in the service medical records.  

In October 1991, he filed a claim of service connection for, 
in pertinent part, malaria and "fungus to the left foot and 
toes."  By September 1992 rating decision, the RO denied 
service connection for both alleged disabilities.  The 
veteran did not initiate an appeal, and that decision became 
final.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2001).  

In December 1998, he filed a claim of service connection for, 
in pertinent part, for malaria and fungus of the left foot 
and toes.  

On June 1999 VA medical examination, the veteran reported 
that in 1967 he contracted hepatitis and malaria, but as far 
as he knew he had not had any recurrence of either.  In 
pertinent part, the examiner indicated that there was no 
documentation of malaria in the service medical records, and 
it was stated that there was no evidence of malaria, by 
history, or by laboratory confirmation, at any time.  

By June 1999 decision, to RO determined to continue the 
denials of service connection for malaria and fungus to the 
left foot and toes as new and material evidence, sufficient 
to reopen those claims, had not been submitted.  

On December 1999 VA medical examination, the veteran denied 
recurrence of malaria after service.  He reported actinic 
keratosis, tinea crura, and tinea pedis that he allegedly 
suffered intermittently since service in Vietnam.  On 
objective examination, his skin showed a few actinic 
keratoses.  

On December 1999 VA dermatologic examination, the veteran 
reported yellowing and thickening of the toenails of the left 
foot.  On objective examination, the examiner noted that the 
cutaneous areas of the left foot were "otherwise spared."  
He did have hyperhidrosis bilaterally and symmetrically.  
Mycotic dystrophy was present with yellowing and thickening 
of the toenails of the left foot greater than the right.  The 
examiner diagnosed onychomycosis, left foot more than right, 
exacerbated by underlying hyperhidrosis.  

As noted above, the veteran's claims of service connection 
for malaria and a left foot fungal condition were previously 
denied by September 1992 rating decision that became final.  
38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed.  38 U.S.C. § 5108; 38 C.F.R. 
§ 3.156.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  In Kutscherousky v. West, 
12 Vet. App. 369 (1999), the Court held that the holding in 
Justus was not altered by the Federal Circuit decision in 
Hodge.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the RO final decision 
in September 1992.  

In this case, the additional evidence submitted after the 
initial rating decision consists of the June 1999 VA medical 
examination reflecting report the lack of evidence of malaria 
in service and the December 1999 VA medical examinations 
reflecting current dermatologic diagnoses relating to the 
feet.  With respect to malaria, the record contains no new 
evidence.  Indeed, prior to the September 1992 rating 
decision, the record was silent regarding malaria.  The 
evidence associated with the claims file since the September 
1992 rating decision simply restates the fact that there is 
no evidence of malaria either in service or at the present 
time.  With respect to a dermatologic disability of the left 
foot, the new evidence reflects a current diagnosis of 
onychomycosis.  Thus, the new evidence establishes a current 
dermatologic diagnosis related to the left foot for the first 
time.  The diagnosis, coupled with the in-service history of 
dermatologic treatment, supports the veteran's claim that his 
left foot skin condition is of service origin.  

After careful consideration of this evidence, the Board finds 
that it is not new and material with respect to the veteran's 
claim of service connection for malaria.  However, the Board 
finds that it is new and material, sufficient to reopen the 
claim for service connection for a left foot fungal 
condition, in that it contributes to a more complete picture 
of the origin of the veteran's claimed skin disability.  See 
38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 1363.  


ORDER

No new and material evidence having been submitted, service 
connection for malaria is denied.  

New and material evidence having been submitted, the claim of 
service connection for fungus of the left foot and toes is 
reopened.  To that extent only, the claim is granted.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

